Burgess, District Judge.
In April 1920, in Platte County, this state, School District No. 3 was formed out of a part of the territory of District No. 2. The new district proceeded to organize and in May following voted a tax to defray its school expenses for the remainder of the fiscal school year.
The old district paid the expense of the schools in the new from the time of the division until their close the summer following, but refused to pay thereafter. The new district thereupon brought this suit against the old upon the theory that by virtue of Sec. 2233, Wyoming 1920 Compiled Statutes, the old district was liable for all the school expenses of the new until the new district had received from the County Treasurer the school moneys alloted to it and the taxes voted *84by it. This section upon which depends the rights of the parties reads as follows:
‘ ‘ Sec. 2233. Funds Of new Districts. Whenever the district boundary b9ard shall have formed or established a new district from districts already legally organized, the school board of such newly organized district may draw the public school funds for paying teachers or other necessary legal school expenses from the school treasury of the district from which it was separated until such a time as the newly organized district shall receive its proper apportionment of school moneys and taxes. In like manner, any district which is established from two or more districts may draw the proper school funds for payment of teachers or other necessary legal school expenses from the treasury of the districts to which the said new school district formerly belonged. ’ ’
The statute says the old district shall pay the expenses of the new until the new has received its proper apportionment of school moneys and taxes. From what source it shall receive them the statute fails to specify, and this failure affords room for the conflicting constructions which have given rise to this controversy. A careful consideration of the statute, however, impels 'us to the conclusion that it was the intent of the legislature in enacting it to bring about in the division of school districts a just and equitable distribution between the old and the new of the school moneys and taxes in the possession of, or coming to, the original district at the time of the division, authorizing the old district to retain all funds hut permitting the new to draw thereon for its necessary school expenses until it had received its just proportion thereof.
In the absence of a statute requiring such a distribution the new district would, according to much authority, receive no part of the funds in the hands of the old no matter how large a part thereof it may have contributed while a part of the original. (See 35 Cyc. 850 and cases there cited.)
The construction contended for by the new district finds no sufficient justification in the language of the statute. Apportionment means the act, process, or result of appor*85tioning, and to apportion means to divide and distribute proportionally. By ‘ ‘ proper apportionment of school moneys and taxes ’ ’ as used here is meant their division and distribution proportionally between the old district and the new. The statute does not read that the old must pay the expenses of the new until the county treasurer shall pay the new the school moneys allotted to it or the taxes voted by it. To read it so would be to read into it that which is not there and would involve the old district in consequences harsh and unjust. There is a familiar rule of statutory construction that where a statute is fairly susceptible of two constructions, one just and equitable, the other unjust and inequitable, the former is to be preferred.
In the case at bar the record fails to disclose the share, if any, to which the new district was entitled of the school moneys and taxes belonging, or coming, to the original district at the time of the division and retained by the old, and, for all that appears, the new district may have received from the old its proper apportionment of school moneys and taxes. The District Court was therefore right in rendering judgment in favor of the old district.
Kimball and Blume, JJ., concur. Burgess, District Judge, sat in place of Potter, Ch. J., who is ill.